Determination of respondent, dated December 29, 2010, which revoked petitioner’s hoist machine operator license, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CFLR article 78 (transferred to this Court by order of Supreme Court, New York County [Cynthia S. Kern, J.], entered July 14, 2011), dismissed, without costs.
Substantial evidence supports the determination that petitioner’s conviction of the crime of conspiracy to commit extortion demonstrates poor moral character which adversely reflects on his fitness to hold a hoist machine operator license, particularly because his crime related to the construction industry (see Administrative Code of City of NY §§ 28-401.6, 28-401.19 [13]; Matter of Inglese v Limandri, 89 AD3d 604 [2011], lv denied 18 NY3d 807 [2012]).
Respondent appropriately considered the factors set forth in Correction Law § 753 and was free to reject the administrative law judge’s recommendation that petitioner’s license be suspended for one year (see NY City Charter § 1046 [e]). Moreover, the penalty imposed does not shock our sense of fairness (see Inglese at 605).
We have considered petitioner’s remaining contentions and find them unavailing. Concur — Gonzalez, P.J., Sweeny, Moskowitz, Renwick and Richter, JJ.